COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              GREYHOUND LINES, INC. AND
               ACE AMERICAN INSURANCE COMPANY
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 2430-13-4                                            PER CURIAM
                                                                                     MAY 13, 2014
              PHILLIP REDFEARN


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Andrew M. Alexander; Semmes, Bowen & Semmes, P.C., on
                               briefs), for appellants.

                               (Michael J. Beste; Geoff McDonald & Associates, P.C., on brief),
                               for appellee.


                     Greyhound Lines, Inc. and Ace American Insurance Company (appellants) appeal a

              decision of the Workers’ Compensation Commission finding Phillip Redfearn’s current disability

              is causally related to his compensable injury by accident. Appellants contend the commission

              incorrectly held that “Dr. [Cyrus S.] Kump [II] is familiar with Redfearn’s prior ankle injury”

              and incorrectly “gave weight to the opinions of physicians who were unfamiliar with Redfearn’s

              medical history.” Appellants also argue the record does not contain sufficient evidence to

              support the findings of the commission. We have reviewed the record and the commission’s

              opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

              by the commission in its final opinion. See Redfearn v. Greyhound Lines, Inc., VWC File

              No. VA00000080320 (Nov. 18, 2013). We dispense with oral argument and summarily affirm




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-